                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

  TIMOTHY M. DAWSON,                               )
                                                   )
                 Plaintiff,                        )
                                                   )
  v.                                               )       No.:    1:18-CV-42-TAV-CHS
                                                   )
  NURSE KAY STANSBERRY, and                        )
  BENNI RICHINSON,                                 )
                                                   )
                 Defendants.                       )


                                  MEMORANDUM OPINION

         Defendants Kay Stansberry and Benni Richinson1 (“Defendants”) have filed a

  motion for summary judgment in this pro se prisoner’s civil rights action for violation of

  42 U.S.C. § 1983 [Doc. 34]. Plaintiff has failed to respond to the motion, and the deadline

  to do so has passed. See E.D. Tenn. L.R. 7.1. Upon consideration of the parties’ pleadings,

  the summary judgment evidence, and the applicable law, the Court finds that summary

  judgment should be GRANTED in favor of Defendants, and this action should be

  DISMISSED.         In the alternative, the Court determines that this case should be

  DISMISSED for failure to prosecute and to comply with orders of the Court pursuant to

  Rule 41(b) of the Federal Rules of Civil Procedure.

  I.     PLAINTIFF’S ALLEGATIONS

         Plaintiff alleges that, while he was an inmate confined at the McMinn County

  Detention Center (“MCDC”), Defendants denied him proper medical care to treat his finger


         1
            Defendants contend that Plaintiff incorrectly identified this Defendant, and that the real
  party in interest is Bennie Richesin [See Doc. 35 n. 1]. However, for purposes of consistency, the
  Court retains Plaintiff’s original identification of this Defendant.


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 1 of 12 PageID #: 233
  and shoulder [Doc. 2 p. 6]. Specifically, he contends that he was denied medical care after

  he “smashed [his] little finger almost off” on May 22, 2017, and that Defendants likewise

  refused him medical care for a tear in his left shoulder, which Defendant contends causes

  him severe pain [Id.].

  II.    SUMMARY JUDGMENT EVIDENCE

         During all times relevant to the allegations in Plaintiff’s complaint, Defendants were

  nurses at MCDC [Doc. 34-1¶ 3; Doc. 34-2 ¶ 3].

         A.     Alleged Finger Injury

         On June 27, 2017, Plaintiff alerted an officer that he had hit the wall in his cell,

  thereby cutting his finger [Doc. 34-4]. The officer treated the cut with Neosporin,

  bandaging, and ice [Id.].

         Plaintiff first made a medical request regarding his finger on August 3, 2017

  [Doc. 34-1 ¶ 5, p. 5; Doc. 34-2 ¶ 5, p. 5]. In that request, Plaintiff noted that his finger was

  hurting and not bending correctly, and asked the medical staff “what doctors office” he

  should visit regarding his finger [Doc. 34-1 p. 5; Doc. 34-2 p. 5]. Defendants responded

  to the request, advising Plaintiff that, upon his release, he could see the orthopedic hand

  specialist of his choice [Id.]. However, due to his alleged injury, Plaintiff was referred to

  MCDC’s treating physician, Dr. Nathan Trentham, who ordered an x-ray of Plaintiff’s left

  hand and fifth finger [See Doc. 34-1 ¶ 6; Doc. 34-2 ¶ 6; Doc. 34-5]. The x-ray occurred on

  August 31, 2017, and the results showed no significant injury to Plaintiff’s left hand or

  fifth finger [Doc. 37-1]. After Plaintiff received his x-ray results, he filed no further

  grievances or medical requests regarding his finger [Doc. 34-1 ¶ 7; Doc. 34-2 ¶ 7].
                                                 2


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 2 of 12 PageID #: 234
         B.     Alleged Shoulder Injury

         At the time Plaintiff was booked into MCDC, he did not mention a shoulder injury

  [Doc. 34-3]. Rather, Plaintiff first mentioned to medical staff that his left shoulder was

  bothering him in May 2017, when he asked to be taken to the emergency room to be

  “checked out” to avoid having to pay for the medical visit at MCDC [Doc. 34-1 ¶ 8, p. 6;

  Doc. 34-2 ¶ 8, p. 6]. Defendants responded to the request by notifying Plaintiff that they

  did not send individuals to the emergency room simply to be “checked out” [Doc. 34-1

  p. 6; Doc. 34-2 p. 6]. Outside of this request, Plaintiff did not mention a shoulder injury

  again in 2017 [Doc. 34-1 ¶ 9, Doc. 34-2 ¶ 9].

         On January 3, 2018, Plaintiff filed another medical request complaining of shoulder

  injury and requesting medication [Doc. 34-1 ¶ 10, p. 7; Doc. 34-2 ¶ 10, p. 7]. Defendants

  responded to the request by administering Plaintiff 600 milligrams of ibuprofen to treat the

  alleged injury, and placing Plaintiff on a list to see Dr. Trentham [Doc. 34-1 p. 8; Doc. 34-2

  p. 8]. Plaintiff filed an additional medical request complaining of shoulder pain on January

  26, 2018 [Doc. 34-1 ¶ 11, p. 11; Doc. 34-2 ¶ 11, p. 11]. Defendants again responded to

  Plaintiff’s medical request, this time administering 800 milligrams of ibuprofen for pain,

  and consulting with Dr. Trentham, who did not recommend that Plaintiff be medically

  furloughed for his shoulder issue [See, e.g., Doc. 34-1 ¶ 11; Doc. 34-2 p. 11-13].

         On February 5, 2018, Plaintiff filed a medical request asking to see Dr. Trentham

  and requesting an MRI on his left shoulder [Doc. 34-1 ¶ 12, p. 16; Doc. 34-2 ¶ 12, p. 16].

  In response, Defendants placed Plaintiff atop the waiting list to see Dr. Trentham

  [Doc. 34-1 ¶ 12, p. 17; Doc. 34-2 ¶ 12]. Plaintiff continued to make medical requests

                                                3


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 3 of 12 PageID #: 235
  throughout the month of February, and, each time, Defendants responded and gave Plaintiff

  ibuprofen for his alleged pain [Doc. 34-1 ¶ 13 p. 18-22; Doc. 34-2 ¶ 13, p. 16-22]. On

  February 28, 2018, Plaintiff filed a medical request asking Dr. Trentham to order an MRI

  of Plaintiff’s shoulder [Doc. 34-1 ¶ 14, p. 23; Doc. 34-2 ¶ 14, p. 23]. Plaintiff was then

  evaluated by Dr. Trentham, who determined that it was not necessary to order on an MRI

  [Doc. 34-1 ¶ 14; Doc. 34-2 ¶ 14].

         Plaintiff filed another medical request complaining of shoulder pain and requesting

  an MRI on June 4, 2018 [Doc. 34-1 ¶ 15, p. 24; Doc. 34-2 ¶ 15, p. 24]. Defendants

  responded to Plaintiff’s medical request, and an MRI of Plaintiff’s shoulder was ordered

  [Doc. 34-1 ¶ 15, p. 24-25; Doc. 34-2 ¶ 15, p. 24-25]. Plaintiff’s MRI occurred on June 11,

  2018, and the results came back negative with no significant findings other than minimal

  fluid in Plaintiff’s a.c. joint [Doc. 34-1 ¶ 16; Doc. 34-2 ¶ 15; Doc. 37-2]. After Plaintiff

  received his MRI results, he made no additional complaints regarding shoulder pain during

  his incarceration at MCDC [Doc. 34-1 ¶ 17, Doc. 34-2 ¶ 16].

  III.   SUMMARY JUDGMENT STANDARD

         Summary judgment is proper only when the pleadings and evidence, viewed in a

  light most favorable to the nonmoving party, illustrate that no genuine issue of material

  fact exists, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

  Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A fact is deemed “material” if

  resolving that fact in favor of one party “might affect the outcome of the suit under

  governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To establish

  an entitlement to summary judgment, the moving party must demonstrate that the

                                                4


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 4 of 12 PageID #: 236
  nonmoving party cannot establish an essential element of his case for which he bears the

  ultimate burden of proof at trial. Celotex, 477 U.S. at 322; Moore v. Philip Morris Cos.,

  Inc., 8 F.3d 335, 339 (6th Cir. 1993).

         Once the motion is properly supported with competent evidence, the nonmovant

  must show that summary judgment is inappropriate by setting forth specific facts showing

  that there is a genuine issue for trial. Celotex, 477 U.S. at 323; Anderson, 477 U.S. at 249.

  If the “evidence is such that a reasonable jury could return a verdict for the nonmoving

  party,” then there is a genuine dispute as to a material fact. Anderson, 477 U.S. at 248. If

  no proof is presented, however, the Court does not presume that the nonmovant “could or

  would prove the necessary facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

  1994) (citing Lujan v. Nat’l Wildlife Fed’n., 497 U.S. 871, 889 (1990)).

         The very purpose of summary judgment is to “pierce the pleadings and assess the

  proof in order to see whether there is a genuine issue for trial.” Advisory Committee Note

  to the 1963 Amendments to Rule 56. Indeed, “[t]he amendment is not intended to derogate

  from the solemnity of the pleadings[;] [r]ather, it recognizes that despite the best efforts of

  counsel to make his pleadings accurate, they may be overwhelmingly contradicted by the

  proof available to his adversary.” Id. The non-moving party (the plaintiff in this case),

  must come forward with proof to support each element of his claim. The plaintiff cannot

  meet this burden with “some metaphysical doubt as to the material facts,” Matsushita Elec.

  Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986), “conclusory allegations,”

  Lujan, 497 U.S. at 888, or by a mere “scintilla” of evidence, Anderson, 477 U.S. at 252. It

  would undermine the purposes of summary judgment if a party could defeat such a motion

                                                5


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 5 of 12 PageID #: 237
  simply by “replac[ing] conclusory allegations of the complaint or answer with conclusory

  allegations of an affidavit.” Lujan, 497 U.S. at 888. Therefore, in considering a motion

  for summary judgment, a court must determine whether the non-moving party’s allegations

  are plausible. Matsushita, 475 U.S. at 586. (emphasis added). “[D]etermining whether a

  complaint states a plausible claim for relief. . . [is] context-specific[,] . . . requir[ing] the

  reviewing court to draw on its judicial experience and common sense.” Ashcroft v. Iqbal,

  556 U.S. 662, 679 (2009) (discussing plausibility of claim as requirement to survive a

  motion to dismiss under Fed. R. Civ. P. 12(b)(6)).

         In considering a motion for summary judgment, once the court has “determined the

  relevant set of facts and drawn all inferences in favor of the nonmoving party to the extent

  supportable by the record, . . . [the ultimate decision becomes]. . . a pure question of law.”

  Scott v. Harris, 550 U.S. 372, 381 n.8 (2007) (emphasis in original). “When opposing

  parties tell two different stories, one of which is blatantly contradicted by the record, so

  that no reasonable jury could believe it, a court should not adopt that version of the facts

  for purposes of ruling on the motion for summary judgment.” Id. at 380.

         A district court cannot grant summary judgment in favor of a movant simply

  because the adverse party has not responded, however. Stough v. Mayville Cmty. Sch., 138

  F.3d 612, 614 (6th Cir. 1998). Rather, the court is required to, at a minimum, examine the

  motion to ensure that the movant has met its initial burden. Id. In doing so, the court “must

  not overlook the possibility of evidentiary misstatements presented by the moving party.”

  Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 407 (6th Cir. 1992). The court must

  “intelligently and carefully review the legitimacy of [] an unresponded-to motion, even as

                                                 6


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 6 of 12 PageID #: 238
  it refrains from actively pursuing advocacy or inventing the riposte for a silent party.” Id.

  In the absence of a response, however, the Court will not “sua sponte comb the record from

  the partisan perspective of an advocate for the non-moving party.” Id. at 410. If the court

  determines that the unrebutted evidence set forth by the moving party supports a conclusion

  that there is no genuine issue of material fact, the court will determine that the moving

  party has carried its burden, and “judgment shall be rendered forthwith.” Id. (alteration

  omitted).

  IV.    DISCUSSION

         Defendants claim the defense of qualified immunity as to the claims against them.

  Qualified immunity protects governmental employees from individual, civil liability as

  long as their conduct does not violate clearly established “constitutional rights of which a

  reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

  An evaluation of qualified immunity requires the Court to conduct a three-pronged inquiry:

  (1) whether there was a constitutional violation; (2) whether the violated right was

  “clearly-established;” and (3) whether the official’s actions were objectively unreasonable

  “in light of the clearly established constitutional rights.” Williams v. Mehra, 186 F.3d 685,

  691 (6th Cir. 1999) (citation omitted).

         For a right to be clearly established, “at the time of the officer’s conduct, the law

  [must have been] ‘sufficiently clear’ such that every ‘reasonable official would understand

  that what he is doing’ is unlawful.” District of Columbia v. Wesby, 138 S. Ct. 577, 589

  (2018) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). Once qualified immunity

  has been pleaded by a defendant, the plaintiff bears the burden of rebutting the defense by
                                               7


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 7 of 12 PageID #: 239
  showing both “that the challenged conduct violated a constitutional or statutory right, and

  that the right was so clearly established at the time of the conduct ‘that every reasonable

  official would have understood that what he [was] doing violate[d] that right.’ T.S. v. Doe,

  742 F.3d 632, 635 (6th Cir. 2014) (quoting Ashcroft, 563 U.S. at 741). In short, it is a

  defense that protects “all but the plainly incompetent or those who knowingly violate the

  law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). It is with these standards in mind that

  the Court considers Plaintiff’s allegation that he was denied adequate medical care.

         It is well settled that the Constitution does not guarantee a prisoner “unqualified

  access to healthcare.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). However, the denial of

  constitutionally adequate medical care violates the Eighth Amendment’s prohibition

  against cruel and unusual punishment, which proscribes acts or omissions that produce an

  “unnecessary and wanton infliction of pain.” Wilson v. Seiter, 501 U.S. 294, 297 (1991).

  An Eighth Amendment claim for the denial of adequate medical treatment is composed of

  two parts: (1) an objective component, which requires a plaintiff to show a “sufficiently

  serious” medical need; and (2) a subjective component, which requires the plaintiff to show

  the defendants acted with “deliberate indifference” to that need. Farmer v. Brennan, 511

  U.S. 825, 834, 842 (1994). Negligence is insufficient to establish liability; deliberate

  indifference requires a mental state amounting to criminal recklessness. Santiago v. Ringle,

  734 F.3d 585, 591 (6th Cir. 2013) (citing Farmer, 511 U.S. at 834, 839-40). Therefore, to

  establish an officer’s liability, a prisoner must show that “the official knows of and

  disregards an excessive risk to inmate health or safety; the official must both be aware of



                                               8


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 8 of 12 PageID #: 240
  facts from which the inference could be drawn that a substantial risk of serious harm exists,

  and he must also draw the inference.” Farmer, 511 U.S. at 837.

         Where medical treatment has been provided, a prisoner’s disagreement with the

  adequacy of care given does not implicate the Constitution. Westlake v. Lucas, 537 F.2d

  857, 860 n. 5 (6th Cir. 1996). This is because “federal courts are generally reluctant to

  second guess medical judgments and to constitutionalize claims which sound in state tort

  law.’” Id. Rather, to state a constitutional claim, such a prisoner must show that his

  treatment was “so woefully inadequate as to amount to no treatment at all.” Alspaugh v.

  McConnell, 643 F.3d 162, 169 (6th Cir. 2001).

         The Sixth Circuit has recognized that the existence of a sufficiently serious medical

  need may not be “so obvious that even a lay person would easily recognize the necessity

  for a doctor’s attention.” Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 899-900 (6th Cir.

  2004). In such situations, the Sixth Circuit requires the plaintiff to produce “verifying

  medical evidence” of “minor maladies or non-obvious complaints of a serious need for

  medical care.” Burgess v. Fischer, 735 F.3d 462, 477 (6th Cir. 2013) (quoting Blackmore,

  390 F.3d at 898).

         A.     Alleged Finger Injury

         Initially, the Court notes that Plaintiff has not submitted medical evidence in support

  of his claim against Defendants, as it pertains to his alleged finger injury, and therefore, he

  has not met his burden to set forth facts establishing a constitutionally recognizable denial

  of medical care claim. Second, the Court notes that Plaintiff did not file a medical request

  notifying staff that he injured his finger on May 17, 2017 [Doc. 34-1 ¶ 5; Doc. 34-2 ¶ 5],
                                                9


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 9 of 12 PageID #: 241
  and the one unrelated medical request Plaintiff did make regarding his finger contained no

  request for any pain reliever [Doc. 34-1 p. 5; Doc. 34-2 p. 5]. Therefore, Plaintiff has not

  demonstrated that the pain in his finger was so serious that any alleged denial of care

  resulted in unnecessary or wanton infliction of pain or posed a serious risk of harm for him.

            Further, Plaintiff did receive treatment for his finger because of Defendants’ actions.

  Defendants referred Plaintiff to MCDC’s physician, who performed an x-ray of Plaintiff’s

  hand that produced negative results [Doc. 34-1 ¶ 6; Doc. 34-2 ¶ 6; Doc. 34-5; Doc. 37-1].

  Therefore, the care Plaintiff received by Defendants cannot fairly be seen as “so woefully

  inadequate as to amount to no treatment at all.” Alspaugh, 643 F.3d at 169. Accordingly,

  Defendants are entitled to summary judgment as to this issue.

            B.     Alleged Shoulder Injury

            Plaintiff additionally fails to produce any evidence showing a sufficiently serious

  injury or pain in his shoulder, such that any failure to treat the alleged injury resulted in

  unnecessary pain or posed a serious risk of harm to Plaintiff. Therefore, Plaintiff has failed

  to meet the objective prong of the deliberate indifference test regarding his alleged shoulder

  injury.

            Moreover, Plaintiff did receive treatment for his shoulder injury. The evidence

  indicates that Defendants treated Plaintiff with pain medication upon receipt of Plaintiff’s

  medical requests pertaining to his shoulder, and Defendants referred Plaintiff to the

  facility’s treating physician [See generally Docs. 34-1 and 34-2]. Plaintiff ultimately

  received the MRI that he requested, and the results came back negative for significant

  injury [Doc. 37-2]. Therefore, Plaintiff cannot demonstrate that the medical care he
                                                  10


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 10 of 12 PageID #: 242
  received as to his shoulder was so insufficient as to amount to no treatment at all, and

  Defendants are entitled to summary judgment with regard to this issue.

  V.     FAILURE TO PROSECUTE AND COMPLY WITH COURT ORDERS

         The Court additionally finds that Plaintiff failed to comply with this Court’s

  Scheduling Order, which required him to submit a document entitled “Pretrial Narrative

  Statement” by September 28, 2020 [See Doc. 23]. Plaintiff was warned that failure to file

  the Pretrial Narrative Statement as ordered would result in the dismissal of his complaint

  [Id. at 2-3].

         Further, Plaintiff failed to show good cause as to why this case should not be

  dismissed due to his repeated failure to update the Court of his address [See Doc. 41]. In

  response to the Court’s order requiring Plaintiff to show cause why this case should not be

  dismissed for Plaintiff’s failure to notify the Court that he had been transferred to Trousdale

  Turner Correctional Center, Plaintiff maintains that he has not failed to update his address

  because he is still housed at Trousdale Turner Correctional Center [Doc. 42]. Plaintiff’s

  argument is groundless.

         Accordingly, the Court alternatively determines that this case should be dismissed

  due to Plaintiff’s willful failure to prosecute and comply with the Court’s orders under Rule

  41(b) of the Federal Rules of Civil Procedure. See Knoll v. Am. Tel. & Tel. Co., 176 F.3d

  359, 362-63 (6th Cir. 1999).




                                                11


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 11 of 12 PageID #: 243
  VI.   CONCLUSION

        For the foregoing reasons, Defendants’ motion for summary judgment [Doc. 34]

  will be GRANTED, and this action will be DISMISSED WITH PREJUDICE. All other

  pending motions are DENIED as moot. The Court hereby CERTIFIES that any appeal

  from this order would not be taken in good faith. Thus, should Plaintiff file a notice of

  appeal, this Court will DENY Plaintiff leave to appeal in forma pauperis. See 28 U.S.C.

  § 1915(a)(3); Fed. R. App. P. 24.

        AN APPROPRIATE ORDER WILL ENTER.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                             12


Case 1:18-cv-00042-TAV-CHS Document 46 Filed 11/10/20 Page 12 of 12 PageID #: 244
